DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species A2, B2, and C4 (claims 1-11, 14, 18 and 20-21) in the reply on 12/22/2020 is acknowledged. 
Claims 12-13, 15-17, 19, and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species, there being no allowable generic or linking claim.
 

Claim Objections
Claims 1-11, 14, 18, and 20-21 are objected to because of the following informality:

	Claim 1 is objected to because of the informality in the recitation "the first and second material" in line 8.  Examiner suggests changing the recitation to “the first material and the second material”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.

	Claim 1 is objected to because of the informality in the recitation "the first and the second material" in lines 10-11.  Examiner suggests changing the recitation to “the first material 

	Claim 3 is objected to because of the informality in the recitation "wherein the second material is chosen from a materials group including crystalline, polycrystalline, or porous TiO2, SrTiO3, BaTiO3, Sr_13-Ba_y-TiO_z, boron carbide, LiNiO, and LaSrVO3, and PTCDA, or 3,4,9,10- perylenetetracarboxylicacid-dianhydride" in lines 1-4.  Examiner suggests changing the recitation to “wherein the second material is chosen from the materials group consisting of crystalline, polycrystalline, porous TiO2, SrTiO3, BaTiO3, Sr_13-Ba_y-TiO_z, boron carbide, LiNiO, LaSrVO3, PTCDA, and 3,4,9,10-perylenetetracarboxylicacid-dianhydride”.  Appropriate correction is required.

	Claim 14 is objected to because of the informality in the recitation "contract" in line 3.  Examiner suggests changing the recitation to “contact”.  All claims which depend on clam 14 are objected by virtue of dependency.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 2 recites “a ZT thermoelectric material” in lines 4-6.  It is unclear what material is “a ZT thermoelectric material” and it is unclear what is “ZT”.  For the purpose of office action, the claimed “a ZT thermoelectric material” is will be interpreted as “a thermoelectric material with a figure of merit”.  Appropriate correction is required.

	Claim 3 recites “Sr_13-Ba_y-TiO_z” in line 3.  It is unclear what material is “Sr_13-Ba_y-TiO_z”.  Appropriate correction is required.

	Claim 11 recites “the carrier transit time” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a carrier transit time”.  Appropriate correction is required.

	Claim 11 recites “the period” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a period”.  Appropriate correction is required.

	Claim 21 recites “the carrier transit time” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a carrier transit time”.  Appropriate correction is required.

Claim 21 recites “the period” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a period”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1, 3, 6-11, 14, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over ZUPPERO (US 20040182431 A1, provided by IDS) in view of JI (Continuous Hot Electron Generation in Pt/TiO2, Pd/TiO2, and Pt/GaN Catalytic Nanodiodes from Oxidation of Carbon Monoxide, provided by IDS).
	Regarding claim 1, ZUPPERO teaches a solid-state electric generator (see the device for generating electricity, which uses solid-state materials, in Fig. 1), comprising:
a thermally energized solid-state electric generator (see the device for generating electricity in Fig. 1, which is considered to correspond to the claimed “a thermally energized solid-state electric generator”; [0054] The electric generating device thus formed, in one embodiment, survives physically and mechanically and operates electrically in an environment of heated chemical reactions; [0054] A region associated with removing heat from the semiconductor provides a substrate that conducts heat as well as support the device; [0005] Prior to the discovery of these rapid energy emission pathways, the energies resulting from a catalytic process, such as the heat of adsorption and the heat of formation, were considered to be heat associated with an equilibrium condition. Indeed, after tens of femtoseconds, emitted charge carriers have thermalized and after a few to hundreds of picoseconds, emitted phonons have thermalized) comprising: 
a first material (catalyst 105) including a plurality of nanoscopic catalyst clusters (see the catalyst of 200 atom clusters, which are nano-sized; [0027] the catalyst 105 can be comprised, preferably, of gold, silver, copper, or nickel and be arranged as monolayer, 200 atom clusters; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the 200 atom clusters 
a second material (semiconductor 109), wherein the first material is over the second material and in contact with the second material (The catalyst 105 is over the semiconductor 109 and in contact with the semiconductor 109 via interlayer 106 & non-conducting layer 107, see Fig. 1) to form a solid-state junction (interlayer 106 & non-conducting layer 107; see Fig. 1 and discussion above; [0022] A metal such as Mg, Sb, Al, Ag, Sn Cu or Ni may be used to form an interlayer 106 between the catalyst 105 and the semiconductor of the substrate diode 109; [0023] The device of FIG. 1 may also include a non-conducting layer 107 arranged between the substrate diode 109 and the catalyst 105. The layer 107, which can be comprised of an oxide); 
a plurality of electrical conductor contacts (electrical contacts 101, 112) in electrical connection with the first material but not in electrical connection with the second material (see Fig. 1), wherein a charge carrier is energized between the first and second material (The device with the catalyst 105 and the semiconductor 109 has a capability of this function; see Fig. 1 and the discussion above); 
a heat source (fuel 102 & oxidizer 103) in thermal contact with the thermally energized solid-state electric generator (see Fig. 1 and the discussion above), wherein heat produced by the heat source energizes a charge carrier between the first and the second material (The fuel 102 & oxidizer 103 has a capability of this function; see Fig. 1 and the discussion above; [0006], the emissions of charge carriers, such as electron-hole pairs, generated by chemical activity and reactions on or within catalyst surfaces, clusters or nanoclusters, are converted into electric potential; The diodes are designed to collect ballistic charge carriers); and
a heat sink (substrate 108; [0067], the thermal conductivity of the substrate 108 and semiconductor 109 typically removes heat from conductors 105, 501, 106, 502 at such a high rate that nanometer thick conductors may safely carry orders of magnitude more current than isolated conductors such as wires of the same thickness) that removes heat from the thermally energized solid-state electric generator ([0067], the thermal conductivity of the substrate 108 and semiconductor 109 typically removes heat from conductors 105, 501, 106, 502 at such a high rate that nanometer thick conductors may safely carry orders of magnitude more current than isolated conductors such as wires of the same thickness), the heat sink having a heat sink temperature higher than an ambient temperature (see Fig. 1 and [0067]; The substrate 108 having a heat sink temperature which is necessary higher than the ambient temperature in order to remove heat from the conductors).
	Regarding the claimed “the second material being porous”, ZUPPERO discloses a device for generating electricity through a semiconductor by a catalytic chemical reaction, wherein the semiconductor material is InGaAsSb [0020], but does not explicitly disclose the claimed “porous”.  However, JI discloses a device for generating electric current through a semiconductor by a catalytic chemical reaction, wherein the semiconductor is TiO2 and the TiO2 films were found to have a porous structure (see the Experimental Details).	 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the InGaAsSb semiconductor material in the device of ZUPPERO with the porous TiO2 material as taught by JI, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ZUPPERO teaches the second material is chosen from a materials group including crystalline, polycrystalline, or porous TiO2, SrTiO3, BaTiO3, Sr_13-Ba_y-TiO_z, boron carbide, LiNiO, and LaSrVO3, and PTCDA, or 3,4,9,10- perylenetetracarboxylicacid-dianhydride (see the porous TiO2 material, see the rejection of claim 1).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein a first carrier transport of the second material is non-ballistic, and a second carrier transport of the first material is ballistic”, modified ZUPPERO discloses a device for generating electricity through a semiconductor by a catalytic chemical reaction and during the operation of the device, the catalyst is considered to have a second carrier transport and the semiconductor is considered to have a first carrier transport.  It is Examiner's position that modified ZUPPERO's composition is substantially the same composition as Applicant’s disclosure.  Modified ZUPPERO teaches nanocluster platinum or palladium catalyst as a first material (see the rejection of claim 14; [0019] in ZUPPERO, the catalyst 105 can be comprised of platinum or palladium) and porous TiO2 as a second material (see the rejection of claims 14 and 19), and Applicant’s specification discloses nanoscopic Pt or Pd catalyst clusters as a first material (see [0094], [0124]) and porous TiO2 as a second material (see claim 19, [0047], [00104]).  Since modified ZUPPERO meets the composition requirements of Applicant’s disclosure, the claimed property “wherein a first carrier transport of the second material is non-ballistic, and a second carrier transport of the first material is ballistic” would obviously have been present in modified ZUPPERO’s composition, because modified ZUPPERO 's composition is substantially the same composition as Applicant’s disclosure.  “Where the claimed and prior art products are identical or substantially identical in 

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	ZUPPERO teaches the heat sink is connected to the second material (see Fig. 1).  

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	ZUPPERO teaches bus bars (see electrical contacts 101, 110 and 112) on an active surface of the thermally energized solid-state electric generator (see the surface of the semiconductor 109 of the device for generating electricity) (see Fig. 1).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	ZUPPERO teaches the active surface is on the second material (see the surface of the semiconductor 109) (see Fig. 1).  

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	ZUPPERO teaches at least some of the plurality of nanoscopic catalyst clusters have a width that is less than the mean free path for hot carriers in the first material ([0033] The thickness of the platinum catalyst layer should be less than the energy-changing mean free path of optical branch phonons or high frequency acoustic branch phonons; The thickness is considered to correspond to the claimed “width” and the photons are considered to correspond 

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	ZUPPERO teaches the first material has a width ([0033] The thickness of the platinum catalyst layer should be less than the energy-changing mean free path of optical branch phonons or high frequency acoustic branch phonons; The thickness is considered to correspond to the claimed “width”; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the thickness of the catalyst less than the energy-changing mean free path of optical branch phonons or high frequency acoustic branch phonons in the device of modified ZUPPERO, because ZUPPERO suggests the thickness of the platinum catalyst layer should be less than the energy-changing mean free path of optical branch phonons or high frequency acoustic branch phonons).  Regarding the claimed “that allows the carrier transit time to be shorter than the period of the highest lattice vibration of the first material”, Applicant sets forth the manner in which the claimed apparatus operates.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP § 2114.  The prior art needs only be capable of performing this function.  The placement of the thickness of the catalyst less than the energy-changing mean free path of optical branch phonons or high frequency acoustic branch 

	Regarding claim 14, ZUPPERO teaches a solid-state electric generator (see the device for generating electricity, which uses solid-state materials, in Fig. 1), comprising:
a thermally energized solid-state electric generator (see the device for generating electricity in Fig. 1, which is considered to correspond to the claimed “a thermally energized solid-state electric generator”; [0054] The electric generating device thus formed, in one embodiment, survives physically and mechanically and operates electrically in an environment of heated chemical reactions; [0054] A region associated with removing heat from the semiconductor provides a substrate that conducts heat as well as support the device; [0005] Prior to the discovery of these rapid energy emission pathways, the energies resulting from a catalytic process, such as the heat of adsorption and the heat of formation, were considered to be heat associated with an equilibrium condition. Indeed, after tens of femtoseconds, emitted charge carriers have thermalized and after a few to hundreds of picoseconds, emitted phonons have thermalized) comprising: 
a solid-state junction (interlayer 106 & non-conducting layer 107; see Fig. 1 and discussion above; [0022] A metal such as Mg, Sb, Al, Ag, Sn Cu or Ni may be used to form an interlayer 106 between the catalyst 105 and the semiconductor of the substrate diode 109; [0023] The device of FIG. 1 may also include a non-conducting layer 107 arranged between the substrate diode 109 and the catalyst 105. The layer 107, which can be comprised of an oxide) comprising a first material (catalyst 105) over and in contract with a second material (semiconductor 109) (The catalyst 105 is over the semiconductor 109 and in contact with the semiconductor 109 via interlayer 106 & non-conducting layer 107, see Fig. 1), the first material comprising a nanoscopic catalyst 
one or more electrical conductor contacts (electrical contacts 101, 112) in electrical contact with the first material but not in electrical contact with the second material (see Fig. 1); 
a heat source (fuel 102 & oxidizer 103) in thermal contact with the thermally energized solid-state electric generator (see Fig. 1 and the discussion above), wherein heat produced by the heat source energizes a charge carrier between the first and the second material (The fuel 102 & oxidizer 103 has a capability of this function; see Fig. 1 and the discussion above; [0006], the emissions of charge carriers, such as electron-hole pairs, generated by chemical activity and reactions on or within catalyst surfaces, clusters or nanoclusters, are converted into electric potential; The diodes are designed to collect ballistic charge carriers); and 
a heat sink (substrate 108; [0067], the thermal conductivity of the substrate 108 and semiconductor 109 typically removes heat from conductors 105, 501, 106, 502 at such a high rate that nanometer thick conductors may safely carry orders of magnitude more current than isolated conductors such as wires of the same thickness) that removes heat from the thermally energized solid-state electric generator ([0067], the thermal conductivity of the substrate 108 and semiconductor 109 typically removes heat from conductors 105, 501, 106, 502 at such a high rate that nanometer thick conductors may safely carry orders of magnitude more current than isolated conductors such as wires of 
	Regarding the claimed “the second material being porous”, ZUPPERO discloses a device for generating electricity through a semiconductor by a catalytic chemical reaction, wherein the semiconductor material is InGaAsSb [0020], but does not explicitly disclose the claimed “porous”.  However, JI discloses a device for generating electric current through a semiconductor by a catalytic chemical reaction, wherein the semiconductor is TiO2 and the TiO2 films were found to have a porous structure (see the Experimental Details).	 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the InGaAsSb semiconductor material in the device of ZUPPERO with the porous TiO2 material as taught by JI, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 14.
	ZUPPERO teaches the solid-state junction comprises a Schottky barrier ([0023] The device of FIG. 1 may also include a non-conducting layer 107 arranged between the substrate diode 109 and the catalyst 105. The layer 107, which can be comprised of an oxide, permits forward-biasing of the diode 109 without a significant increase in the forward current. The layer 107 provides a barrier against such forward current, which is considered to correspond to the claimed “Schottky barrier”).

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 14.
	ZUPPERO teaches at least some of the plurality of nanoscopic catalyst clusters have a width that is less than the mean free path for hot carriers in the first material ([0033] The thickness of the platinum catalyst layer should be less than the energy-changing mean free path of optical branch phonons or high frequency acoustic branch phonons; The thickness is considered to correspond to the claimed “width” and the photons are considered to correspond to the claimed “hot carriers”; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the thickness of the catalyst so as to be less than the mean free path for hot carriers in the device of modified ZUPPERO, because ZUPPERO suggests the thickness of the platinum catalyst layer should be less than the energy-changing mean free path of optical branch phonons or high frequency acoustic branch phonons).

	Regarding claim 21, Applicant is directed above for a full discussion as applied to claim 14.
	ZUPPERO teaches the first material has a width ([0033] The thickness of the platinum catalyst layer should be less than the energy-changing mean free path of optical branch phonons or high frequency acoustic branch phonons; The thickness is considered to correspond to the claimed “width”; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the thickness of the catalyst less than the energy-changing mean free path of optical branch phonons or high frequency acoustic branch phonons in the device of modified ZUPPERO, because ZUPPERO suggests the thickness of the platinum catalyst layer should be less than the energy-changing mean free path of optical branch phonons or high frequency acoustic branch phonons).  Regarding the claimed .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ZUPPERO (US 20040182431 A1, provided by IDS) in view of JI (Continuous Hot Electron Generation in Pt/TiO2, Pd/TiO2, and Pt/GaN Catalytic Nanodiodes from Oxidation of Carbon Monoxide, provided by IDS) as applied to claim 1 above, further in view of VENKATASUBRAMANIAN (US 20060243317 A1) with evidence provided by KRIER (Mid-infrared Semiconductor Optoelectronics, provided by IDS).
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a third material over the first material, wherein the third material includes a ZT thermoelectric material having a figure of merit greater than 0.05”,  VENKATASUBRAMANIAN discloses a three-stage thermoelectric device, wherein Fig. 5 shows that a three-stage thermoelectric device increase the device efficiency (see Fig. 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device for generating electricity so as to be the three-stage device in modified ZUPPERO as taught by VENKATASUBRAMANIAN, because the three-stage device increase the device efficiency.  Therefore, modified ZUPPERO teaches a third material .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ZUPPERO (US 20040182431 A1, provided by IDS) in view of JI (Continuous Hot Electron Generation in Pt/TiO2, Pd/TiO2, and Pt/GaN Catalytic Nanodiodes from Oxidation of Carbon Monoxide, provided by IDS) as applied to claim 1 above, further in view of JOHNSON (US 6262357, provided by IDS).
	Regarding claims 4-5, Applicant is directed above for a full discussion as applied to claim 1.	
	Regarding the claimed “wherein the thermally energized solid-state electric generator is connected electrically in series to a second solid-state electric generator, wherein the second solid-state electric generator has the same structure as the thermally energized solid-state electric generator” in claim 4 and “wherein the thermally energized solid-state electric generator is connected electrically in parallel to a second solid-state electric generator, wherein the second solid-state electric generator has the same structure as the thermally energized solid-


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726